Nebraska Advance Sheets
248	290 NEBRASKA REPORTS



                   Fabiola A. Flores, appellant, v.
                  Manuel Flores-Guerrero, appellee.
                                   ___ N.W.2d ___

                      Filed February 27, 2015.    No. S-14-224.

 1.	 Child Custody: Appeal and Error. An appellate court reviews child custody
     determinations de novo on the record, but the trial court’s decision will normally
     be upheld absent an abuse of discretion.
 2.	 Judgments: Words and Phrases. An abuse of discretion occurs when a trial
     court bases its decision upon reasons that are untenable or unreasonable or if its
     action is clearly against justice or conscience, reason, and evidence.
 3.	 Statutes: Appeal and Error. Statutory interpretation presents a question
     of law, which an appellate court reviews independently of the lower court’s
     determination.
 4.	 Words and Phrases. As a general rule, the use of the word “shall” is considered
     to indicate a mandatory directive, inconsistent with the idea of discretion.
 5.	 Statutes: Appeal and Error. An appellate court will not read into a statute a
     meaning that is not there.
 6.	 Child Custody. A child custody determination that does not comport with statu-
     tory requisites is an abuse of discretion.
 7.	 Appeal and Error. An appellate court is not obligated to engage in an analysis
     that is not necessary to adjudicate the case and controversy before it.

   Appeal from the District Court for Sarpy County: William
B. Zastera, Judge. Judgment vacated, and cause remanded for
further proceedings.

   James Walter Crampton for appellant.

  Jamie E. Kinkaid and Nancy R. Shannon, of Cordell &
Cordell, P.C., for appellee.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

   Wright, J.
                     NATURE OF CASE
   Fabiola A. Flores (Fabiola) appeals from the order of the
district court that awarded her and Manuel Flores-Guerrero
(Manuel) joint physical custody of their minor children and
placed legal custody with the court. She argues that the district
court’s order, which made no special written findings regarding
                   Nebraska Advance Sheets
	                  FLORES v. FLORES-GUERRERO	249
	                       Cite as 290 Neb. 248

Manuel’s conviction for third degree domestic assault, violated
Neb. Rev. Stat. § 43-2932 (Reissue 2008). Given the evidence
presented to the district court, we agree that it was an abuse of
discretion for the district court to make a custody determina-
tion without complying with § 43-2932. Therefore, we vacate
the order of modification and remand the cause for further pro-
ceedings consistent with this opinion.
                      SCOPE OF REVIEW
   [1,2] An appellate court reviews child custody determina-
tions de novo on the record, but the trial court’s decision will
normally be upheld absent an abuse of discretion. See Kamal
v. Imroz, 277 Neb. 116, 759 N.W.2d 914 (2009). An abuse of
discretion occurs when a trial court bases its decision upon
reasons that are untenable or unreasonable or if its action is
clearly against justice or conscience, reason, and evidence.
Watkins v. Watkins, 285 Neb. 693, 829 N.W.2d 643 (2013).
   [3] Statutory interpretation presents a question of law, which
an appellate court reviews independently of the lower court’s
determination. Id.
                              FACTS
   The marriage of Fabiola and Manuel was dissolved by a
decree entered on January 24, 2011. Fabiola was awarded sole
legal and physical custody of the parties’ two minor children
subject to Manuel’s reasonable rights of visitation. Manuel was
ordered to pay child support. On May 5, per agreement of the
parties, the divorce decree was modified to temporarily reduce
Manuel’s child support obligation.
   On July 12, 2012, Manuel filed a complaint for modification
of custody. He prayed for modification of the decree to award
him sole custody of the children, subject to Fabiola’s reason-
able rights of visitation or, in the alternative, to award the par-
ties joint legal and physical custody of the children.
   Fabiola filed an amended answer and cross-complaint in
which she asked the district court to leave custody with her
but modify various provisions of the parenting plan related to
visitation, extracurricular activities, the parties’ obligations to
notify each other when the children suffered from “significant
    Nebraska Advance Sheets
250	290 NEBRASKA REPORTS



illnesses,” and proof of health insurance. She also asked for
permission to remove the children to California.
   In December 2013 and January 2014, a trial was held on
Manuel’s complaint and Fabiola’s amended cross-complaint.
The evidence adduced by Fabiola included certified copies
of an order sentencing Manuel to probation for his convic-
tions of terroristic threats and third degree domestic assault
and the mandate of the Nebraska Court of Appeals which
affirmed his convictions in a memorandum opinion in case
No. A-10-964. Fabiola testified that she was the victim of
these crimes.
   At the end of the hearing, Fabiola brought § 43-2932 to
the district court’s attention. The court stated that it was “very
familiar with that statute.” Immediately thereafter, the court
orally entered its decision. On the issue of custody, it stated:
“The Court’s going to take legal custody of the children in the
Court. I’m going to grant joint physical custody to the parties,
one week on, one week off.”
   On February 11, 2014, the district court entered a cor-
responding written order. It found that both parties were “fit
and proper persons to be awarded the physical custody of the
minor children,” and it awarded them joint physical custody.
The court also found that it was “in the best interest of the
minor children that legal custody be placed with the Court.”
On related matters, the court denied Fabiola’s application
for removal, recalculated Manuel’s child support obligation,
and ordered the parties to communicate only through e-mail
or text messaging. The court also made other modifications
related to expenses, extracurricular activities, and proof of
health insurance.
   Fabiola timely appeals. Pursuant to our statutory authority
to regulate the dockets of the appellate courts of this state, we
moved the case to our docket. See Neb. Rev. Stat. § 24-1106(3)
(Reissue 2008).
                 ASSIGNMENTS OF ERROR
   Fabiola assigns, restated, that the district court abused its
discretion in placing legal custody with the court, modifying
the decree to provide for joint physical custody where there
                  Nebraska Advance Sheets
	                  FLORES v. FLORES-GUERRERO	251
	                       Cite as 290 Neb. 248

was little evidence of cooperation between the parties, and
granting the parties joint physical custody without making the
written findings required by § 43-2932.

                          ANALYSIS
   In the order from which Fabiola appeals, the district court
modified the parties’ divorce decree in numerous ways. The
most significant modification made by the court was to child
custody, both legal and physical. It is this modification of cus-
tody to which Fabiola assigns error.
   The district court made substantial modifications to the
parties’ custody arrangement. Prior to the order of modifica-
tion, Fabiola had legal and physical custody of the children.
The children were in Manuel’s care at only the following
times: (1) during his parenting time, which occurred on
Wednesdays and alternating weekends; (2) for several weeks
over the summer; (3) during holiday visitation; and (4) when
Fabiola would occasionally ask him to watch the children for
her. In the order of modification, the district court changed
this arrangement by taking legal custody of the children and
awarding the parties joint physical custody, with each par-
ent to “have possession of the minor children for alternating
periods of seven consecutive days.” Thus, as a result of the
district court’s modification, Manuel gained joint physical
custody where he had none before and Fabiola lost the sole
legal and physical custody which she had been awarded in the
divorce decree.
   Fabiola argues that it was a violation of § 43-2932 for the
district court to adopt this new custody arrangement without
making special written findings regarding Manuel’s conviction
for third degree domestic assault. We agree.

                           § 43-2932
   Section 43-2932, found within Nebraska’s Parenting Act,
establishes certain requirements for the development of a par-
enting plan in cases where a parent is found to have committed
child abuse or neglect, child abandonment, or domestic inti-
mate partner abuse or to have interfered with the other parent’s
access to the child. This statute has potential applicability to
    Nebraska Advance Sheets
252	290 NEBRASKA REPORTS



the instant case, because modification proceedings involving
child custody require development of a parenting plan and are
governed by the Parenting Act. See Neb. Rev. Stat. § 42-364(1)
and (6) (Cum. Supp. 2014) and Neb. Rev. Stat. § 43-2924(1)
(Reissue 2008).
   Section 43-2932 states:
        (1) When the court is required to develop a parent-
     ing plan:
        (a) If a preponderance of the evidence demonstrates,
     the court shall determine whether a parent who would
     otherwise be allocated custody, parenting time, visitation,
     or other access to the child under a parenting plan:
        (i) Has committed child abuse or neglect;
        (ii) Has committed child abandonment under section
     28-705;
        (iii) Has committed domestic intimate partner abuse; or
        (iv) Has interfered persistently with the other parent’s
     access to the child; . . . and
        (b) If a parent is found to have engaged in any activity
     specified by subdivision (1)(a) of this section, limits shall
     be imposed that are reasonably calculated to protect the
     child or child’s parent from harm. . . .
        ....
        (3) If a parent is found to have engaged in any activity
     specified in subsection (1) of this section, the court shall
     not order legal or physical custody to be given to that
     parent without making special written findings that the
     child and other parent can be adequately protected from
     harm by such limits as it may impose under such subsec-
     tion. The parent found to have engaged in the behavior
     specified in subsection (1) of this section has the burden
     of proving that legal or physical custody, parenting time,
     visitation, or other access to that parent will not endanger
     the child or the other parent.
   Section 43-2932 imposes several obligations upon a court
where a parent’s commission of one of the listed actions is
established by a preponderance of the evidence. Where “a
preponderance of the evidence demonstrates” that a parent
has committed one of the listed actions, a court must make
                  Nebraska Advance Sheets
	                 FLORES v. FLORES-GUERRERO	253
	                      Cite as 290 Neb. 248

a determination to that effect. See § 43-2932(1)(a). Such a
finding, in turn, obligates the court to impose any necessary
limitations on custody, parenting time, and visitation and to
make specific written findings prior to awarding legal or physi-
cal custody to the parent who committed the listed action. See
§ 43-2932(1)(b) and (3). A preponderance of the evidence is
the equivalent of “the ‘greater weight’” of the evidence. See
City of Scottsbluff v. Waste Connections of Neb., 282 Neb.
848, 864, 809 N.W.2d 725, 742 (2011). The greater weight of
the evidence means evidence sufficient to make a claim more
likely true than not true. NJI2d Civ. 2.12A.
   [4] Throughout § 43-2932, the Legislature used the word
“shall.” As a general rule, the use of the word “shall” is con-
sidered to indicate a mandatory directive, inconsistent with the
idea of discretion. Wayne G. v. Jacqueline W., 288 Neb. 262,
847 N.W.2d 85 (2014). Therefore, where a preponderance, or
the greater weight, of the evidence demonstrates that a par-
ent has committed one of the listed actions, the obligations of
§ 43-2932 are mandatory.
   Domestic intimate partner abuse is one of the actions
listed in § 43-2932(1)(a). This type of abuse includes “an act
of abuse as defined in section 42-903.” See Neb. Rev. Stat.
§ 43-2922(8) (Cum. Supp. 2014). The acts of abuse defined in
the Protection from Domestic Abuse Act are those committed
against “household members” and include “[a]ttempting to
cause or intentionally and knowingly causing bodily injury”
and “[p]lacing, by means of credible threat, another person
in fear of bodily injury.” See Neb. Rev. Stat. § 42-903(1)(a)
and (b) (Cum. Supp. 2014). Spouses and former spouses
are considered household members. See § 42-903(3). Thus,
threatening to cause or actually causing bodily injury to a
spouse or former spouse qualifies as domestic intimate part-
ner abuse.

                          Application
   In the instant case, the greater weight of the evidence
before the district court demonstrated that Manuel had com-
mitted domestic intimate partner abuse. Given such evidence,
§ 43-2932 applied to the modification proceedings.
    Nebraska Advance Sheets
254	290 NEBRASKA REPORTS



   The district court received into evidence certified copies of
an order sentencing Manuel to probation for his conviction of
third degree domestic assault and the mandate of the Court of
Appeals which affirmed his conviction. Together, these certi-
fied copies clearly established that Manuel had been convicted
of third degree domestic assault. Fabiola testified without
objection that she was the victim of this assault.
   Neb. Rev. Stat. § 28-323(1) (Cum. Supp. 2014) provides that
      [a] person commits the offense of domestic assault in the
      third degree if he or she:
         (a) Intentionally and knowingly causes bodily injury
      to his or her intimate partner;
         (b) Threatens an intimate partner with imminent bodily
      injury; or
         (c) Threatens an intimate partner in a menacing
      manner.
To threaten someone in a menacing manner is to show “an
intention to do harm.” See State v. Smith, 267 Neb. 917, 921,
678 N.W.2d 733, 737 (2004). Thus, broadly speaking, in com-
mitting third degree domestic assault of Fabiola, Manuel either
threatened her with bodily injury or actually caused her bodily
injury. The fact that Manuel was convicted means that the
State proved such conduct toward Fabiola beyond a reason-
able doubt. See State v. Molina, 271 Neb. 488, 713 N.W.2d
412 (2006).
   Manuel’s conviction established beyond a reasonable doubt
that he threatened to cause or did cause bodily injury to
Fabiola, his spouse or former spouse. Threatening to cause
or actually causing injury to a spouse or former spouse con-
stitutes domestic intimate partner abuse. See §§ 42-903(1)
and 43-2922(8). Therefore, the greater weight of the evidence
received by the district court demonstrated that Manuel had
committed domestic intimate partner abuse.
   [5] We reject Manuel’s argument that the provisions of
§ 43-2932 were not applicable because his conviction for third
degree domestic assault occurred prior to entry of the parties’
divorce decree. The statute does not include any language that
indicates the listed actions must be committed within a certain
period of time. And “an appellate court will not read into a
                  Nebraska Advance Sheets
	                  FLORES v. FLORES-GUERRERO	255
	                       Cite as 290 Neb. 248

statute a meaning that is not there.” Kerford Limestone Co. v.
Nebraska Dept. of Rev., 287 Neb. 653, 659, 844 N.W.2d 276,
281 (2014). Additionally, it would not serve the purposes of the
Parenting Act to require courts to consider only recent assault
or abuse. In Neb. Rev. Stat. § 43-2921 (Reissue 2008), the
Legislature explained the underlying premise of the Parenting
Act, stating:
         Given the potential profound effects on children from
      witnessing child abuse or neglect or domestic intimate
      partner abuse, as well as being directly abused, the courts
      shall recognize the duty and responsibility to keep the
      child or children safe when presented with a preponder-
      ance of the evidence of child abuse or neglect or domestic
      intimate partner abuse . . . .
Section 43-2932 would work against this duty and responsibil-
ity to keep children safe if it required courts to consider only
those acts of assault or abuse which occurred subsequent to
a decree of divorce. Accordingly, we conclude that regard-
less of when Manuel was convicted of third degree domestic
assault, the evidence of his conviction made it necessary for
the district court to comply with § 43-2932 before making a
custody determination.
   In entering the order of modification, the district court
did not comply with § 43-2932. Despite the fact that Manuel
committed domestic intimate partner abuse, the district court
did not make a determination to that effect, as required by
§ 43-2932(1)(a). More important, the district court failed to
make the written findings required by § 43-2932(3) before
awarding joint physical custody. Section 43-2932(3) explic-
itly provides that where a parent has committed one of the
listed activities, “the court shall not order legal or physical
custody to be given to that parent without making special writ-
ten findings that the child and other parent can be adequately
protected from harm by such limits as it may impose” on
custody, parenting time, and visitation. (Emphasis supplied.)
The district court did not make such findings before ordering
joint physical custody. Under § 43-2932(3), this failure by the
district court precluded it from making the custody determina-
tion it did.
    Nebraska Advance Sheets
256	290 NEBRASKA REPORTS



   [6] A child custody determination that does not comport
with statutory requisites is an abuse of discretion. Zahl v. Zahl,
273 Neb. 1043, 736 N.W.2d 365 (2007). Accordingly, to the
extent the district court made a custody determination in the
instant case without complying with § 43-2932, it abused its
discretion. Under these circumstances, the district court’s cus-
tody determination must be vacated.
   In the order of modification, the district court made other
modifications to the parties’ divorce decree besides modify-
ing custody. However, all of the modifications were based
upon the modification of custody. Therefore, we vacate the
order of modification in its entirety, and we remand the cause
for further proceedings on the complaint for modification and
amended cross-complaint.
   Any order of modification of custody that the district court
enters must include the findings required by § 43-2932(1)(a).
Additionally, if Manuel is awarded any type of custody,
the district court’s order of modification must include spe-
cial written findings that the children and Fabiola can be
adequately protected by any limitations on custody, parent-
ing time, and visitation that the court finds necessary. See
§ 43-2932(3).
   [7] Our decision to reverse the district court’s order of modi-
fication because it was not in compliance with § 43-2932 obvi-
ates the need to consider Fabiola’s remaining assignments of
error. An appellate court is not obligated to engage in an analy-
sis that is not necessary to adjudicate the case and controversy
before it. Millennium Laboratories v. Ward, 289 Neb. 718, 857
N.W.2d 304 (2014).
                       CONCLUSION
  For the foregoing reasons, we vacate the district court’s
order of modification and remand the cause for further pro-
ceedings consistent with this opinion.
	                    Judgment vacated, and cause remanded
	                    for further proceedings.